DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 15, 2019 and May 18, 202 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 – 21, 28 – 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The claims recite methods for inhibiting “a decrease in a disease free rate” by ingesting a “lactic acid bacterium” “before disease onset.”  The claims are considered genus claims that encompass any disease and any lactic acid bacterium.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of a method that inhibits any such decrease of any disease free rate relative to the enormous number of diseases that may occur in any subject; as well the potentially enormous number of lactic acid bacteria that may be ingested.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all diseases that might occur in any subject, at any point in time AND to all lactic acid bacteria that might be ingested.  The instant disclosure fails to show a single example of a single disease in which a decrease in a disease free state was inhibited by ingesting any lactic acid bacterium.  Rather, the specification discloses a “retrospective epidemiologic survey” to individuals 65 and older, wherein they provided an “anamnesis”, or a patient’s account of their own medical history (specification, p.26); wherein they may have ingested a composition comprising a single Lactobacillus casei strain, YIT 9029, over a 5 and 10 year period (specification, p.27-28); and wherein they did not recall or have memory of experiencing an unidentified medical condition.  Moreover, this amounts to the recollection of a specific, yet undefined, group of people with no specific condition, ailment, disease or disorder, wherein no objective showing or correlation can be adequately drawn between ingesting “a lactic acid bacterium” and “inhibiting a decrease in a disease-free rate”.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 – 21 and 28 – 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 and its dependents are drawn to a method for inhibiting a decrease in a disease-free rate, however are rendered vague and indefinite for reciting “disease-free rate” as the phrase appears to be defined by the specification in multiplicity.  On page 16 of the specification, the phrase refers to the proportion of individuals who no not develop the “above mentioned diseases in a population” wherein “disease” refers to a disease of the human body including those listed in Table 1 and diseases diagnosed by a doctor.  On page 29 of the specification, the phrase is defined as the percentage of subjects who did not have onset of any of the diseases shown in Table 1 and a questionnaire.  It is first unclear if the questionnaire includes diseases not listed in Table 1, or if they are identical.  It is further unclear if disease is limited to those listed in Table 1, those listed in Table 1 and in the questionnaire, or any disease that can be diagnosed by a doctor.  It is unclear if the disease-free rate is limited to the subjects who answered to the questionnaire, to any human subject, or includes any subject.  Further, regarding diseases “diagnosed by a doctor”, since diseases that can be diagnosed by a doctor changes over time, the phrase and/or definition would also change over time, rendering the “definition” indefinite and 
Claim 19 and its dependents are further indefinite because as recited, the method is drawn to inhibiting a decrease in a disease free rate, which is defined as a percent of a population, whereas the administration step requires the treatment prior to disease onset, which would only occur in a specific but unidentified individual or population.  It is unclear if the claim intends to prevent disease in an individual or merely reduce overall disease rate in a given population.  As such, the scope of the claim is not clearly set forth.  
In claims 20 and 21, the phrase “reduces a risk” is not adequately defined by the claim language or specification.  It is further unclear what result, function or outcome must be achieved to meet the limitation of the claim.  For purposes of examination, the claims are interpreted to be preventative in nature, and to not specifically limit the treating population or outcome of “ingesting a lactic acid bacterium”.
In claims 32 and 33, the phrase “continuously ingested” is not adequately defined by the claim language or specification.  It is unclear what constitutes “continuously” as it is impossible to continually ingest for 5 or more years.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 – 21, 28 – 31 and 34 – 35 are rejected under 35 U.S.C. 102a1 as being anticipated by Bonini et al. (WO 2007/015566).
Bonini teaches methods for treating and preventing (or before disease onset) ocular immune pathologies (or eye diseases) (abstract) comprising oral administration (abstract) of Lactobacillus casei (p.1,2,6-7,12-13,19) twice a day for two or four weeks (p.19-20,22).  Because the bacteria are administered preventatively before disease onset, when practicing the methods of Bonini, one is inherently also inhibiting a decrease in a disease free rate as well as reducing a risk of developing eye diseases and equilibrium diseases, to include those specified in claims 34 – 35. 

Claims 19 – 21, 28 – 31 and 34 – 35 are rejected under 35 U.S.C. 102a1 as being anticipated by Takada et al. (2016).
Takada teaches methods comprising orally administering Lactobacillus casei Shirota (YIT 9029) once a day for 8 weeks (Methods, Clinical Study, p.1028-1029) wherein psychological and physiological stress responses are suppressed (abstract).  Because the bacteria are administered preventatively, or before disease onset, when practicing the methods of Takada, one is inherently also inhibiting a decrease in a disease free rate as well as reducing a risk of developing eye diseases and equilibrium diseases, to include those specified in claims 34 – 35.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 – 21, 28 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bonini et al. (WO 2007/015566).
Bonini teaches methods for treating and preventing (or before disease onset) ocular immune pathologies (or eye diseases) (abstract) comprising oral administration (abstract) of Lactobacillus casei (p.1,2,6-7,12-13,19) twice a day for two or four weeks (p.19-20,22).  
Regarding claims 32 – 33, Bonini does not teach the method wherein the bacteria are ingested for 5 – 10 years.  However, Bonini does identify the L. casei as a probiotic (p.1) which is considered a dietary supplement having beneficial effects on the host organism including improved function of physiological equilibrium in addition to normal nutritional activities (p.1-2) and normalization of intestinal microenvironment (p.4).  In following the teachings and suggestions of Bonini, it would have been obvious to one of ordinary skill in the art to optimize the time period for which a subject consumes the bacterial probiotic as a matter of routine experimentation and with a reasonable expectation for improving basic physiological equilibrium and function as well as normalizing intestinal microenvironments and preventing ocular pathologies. 

Claim 19 – 21, 28 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (2016).
Takada teaches methods comprising orally administering Lactobacillus casei Shirota (YIT 9029) once a day for 8 weeks (Methods, Clinical Study, p.1028-1029) wherein psychological and physiological stress responses are suppressed (abstract).  Because the bacteria are administered preventatively, or before disease onset, when practicing the methods of Takada, one is inherently also inhibiting a decrease in a disease free rate as well as reducing a risk of developing eye diseases and equilibrium diseases, to include those specified in claims 34 – 35.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699